ROBERTS, Justice,
dissenting.
The majority’s creation of a special exception permitting two more Philadelphia Traffic Court employees to run for political party ward committee membership is an egregious and arbitrary departure from the firm public policy of the Commonwealth of keeping politics out of the court system. This Court, above all other courts, must be constantly alert to the commitment to prohibit even the slightest political *246intrusion into the judicial system, a commitment which unfortunately the majority’s action ignores. No employee in the entire state judicial system, except petitioners here and in Ottaviano v. Barbieri, filed this date, may remain in partisan politics while serving the courts.
The majority’s misuse of the extraordinary writ of prohibition here is even more disturbing than in Ottaviano. “The writ of prohibition, is one which, like all other prerogative writs, is to be used only with great caution and forbearance and as an extraordinary remedy in cases of extreme necessity . . .” Carpentertown Coal and Coke Co. v. Laird, 360 Pa. 94, 102, 61 A.2d 426, 430 (1948). It should be issued only to vindicate clear legal rights. See In re Reyes, 476 Pa. 59, 381 A.2d 865 (1977). Here, petitioners, along with 36 others, complied with the valid regulations of the Court Administrator of Pennsylvania and the President Judge of the Traffic Court of Philadelphia by removing their names from the May, 1978, primary ballot for ward committee member. What rights does the majority vindicate when the petitioners sought and obtained below the very relief they seek to prohibit here? Petitioners have not established that the regulations of the Court Administrator and President Judge affect any of their legal rights. Nonetheless, contrary to petitioners’ request below, the majority orders their names back on the ballot, by misusing the extraordinary writ of prohibition. Thus, the majority denies the courts the necessary authority to maintain the integrity of the judicial system free from political intrusion, directly contradicting the unanimous holding of this Court in In re Prohibition of Political Activities, 473 Pa. 554, 375 A.2d 1257 (1977).
The procedure of this case is remarkably irregular. Petitioners requested respondents, the Philadelphia City Commissioners, to withdraw their names as candidates for ward committee seats in the May, 1978, primary. The Court of Common Pleas of Philadelphia, at the request of petitioners, ordered petitioners’ names removed from the ballot. Without returning to the court of common pleas, petitioners now seek to prohibit respondents from honoring petitioners’ own *247requests to withdraw, granted below. This is a most unusual appeal by the winners in the court below from a determination made in accordance with their requests. If petitioners were dissatisfied with the regulations prohibiting political activity by court employees, they should have challenged those regulations directly in the trial court. Thus, petitioners asked below to be removed from the ballot, and won; now they ask to get back on the ballot, and strangely enough the majority grants that request also. How petitioners may have “off-ballot” relief in the court below and “back-on-the-ballot” relief here the majority fails to say.
I dissent, and would deny these petitions in their entirety, as I would do in Ottaviano, supra.
POMEROY, J., joins in this dissenting opinion.